Citation Nr: 1731895	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for right side lumbar radiculopathy prior to June 19, 2014, and in excess of 20 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The September 2010 rating decision, in pertinent part, granted service-connection for DDD of the lumbar spine and right side lumbar radiculopathy assigning an initial 10 percent disability rating for each disability, effective October 29, 2009.  The February 2011 rating decision denied entitlement to a TDIU.

In March 2014, the Board remanded the claims for higher initial ratings for DDD of the lumbar spine and right side lumbar radiculopathy for additional development.

A January 2015 rating decision granted higher 20 percent ratings for DDD of the lumbar spine and for right side lumbar radiculopathy, each, effective June 19, 2014.  

In a June 2015 decision, the Board granted an initial 20 percent rating for DDD of the lumbar spine, effective from the October 29, 2009 date of the grant of service connection, but denied a rating in excess of 20 percent since the effective date of the grant of service connection and denied initial higher ratings for right side lumbar radiculopathy.  The Board also remanded the issue of entitlement to a TDIU for the issuance of a statement of the case pursuant to Manlincon v West, 12 Vet. App. 238 (1999).   

The Veteran appealed the Board's June 2015 decision that denied higher ratings for DDD of the lumbar spine and right side lumbar radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision (Decision), the Court set aside the Board's June 2015 decision insofar as it pertained to the Veteran's claims for higher ratings for DDD of the lumbar spine and right side lumbar radiculopathy and remanded those matters for further adjudication consistent with the Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last supplemental statement of the case (SSOC) in January 2015, the Veteran underwent an additional VA spine examination in November 2016. Without a waiver of initial RO consideration, the Board has no alternative but to remand these matters for the issuance of a SSOC that considers all of the evidence of record associated with the claims file since the January 2015 SSOC. 38 C.F.R. §§ 19.31, 19.37 (2016).  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also finds that the claim of entitlement to TDIU is inextricably intertwined with the pending claims for higher initial ratings.  The appropriate remedy for an inextricably intertwined issue is to remand it pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




